IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Marquis Williams,                         :
                          Petitioner      :
                                          :
            v.                            :   No. 487 C.D. 2020
                                          :   Submitted: December 4, 2020
Pennsylvania Parole Board,                :
                        Respondent        :

BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                             FILED: March 1, 2021


             Marquis Williams (Williams) petitions for review of the April 28, 2020
decision of the Pennsylvania Parole Board (Board) that denied his petitions for
administrative review as procedurally improper because they were second or
subsequent administrative challenges. Discerning no error, we affirm.
             On November 14, 2013, Williams pled guilty in the Court of Common
Pleas of Allegheny County (common pleas) to two counts of burglary of a non-
occupied structure. Certified Record (C.R.) at 1. As a result, Williams was
sentenced to a total of two to four years incarceration. Id. at 1-2. Williams’ original
minimum sentence date was calculated as February 15, 2017, and his maximum
sentence date was calculated as February 15, 2019. Id. at 2.
              On February 21, 2017, Williams was released on parole to Renewal,
Inc., a community corrections center (CCC), where he was to remain until he was
successfully discharged to an approved plan to complete any time remaining on his
parole. C.R. at 5-7, 8-9. On October 20, 2017, Williams was arrested by the
Edgewood Police Department and charged with new criminal offenses related to
retail theft, and the Board issued a warrant to commit and detain him on October 21,
2017. Id. at 12-14, 17. Williams pled guilty to the charges on November 3, 2017,
and was sentenced to time served. Id. at 25, 27. His parole was not revoked and the
Board’s detainer was lifted on November 7, 2017. Id. at 28, 33.
              On February 6, 2018, Penn Hills Police Department charged Williams
with the first of three sets of new criminal offenses.1 C.R. at 43. The Board declared
Williams delinquent effective February 16, 2018. Id. at 41. Penn Hills Police
Department charged Williams with a second set of criminal offenses on April 18,
2018,2 and he remained delinquent until April 30, 2018, when he was taken into the
Board’s custody. Id. at 42-43. That same day, bail was set at $10,000 in each of the
first two sets of criminal offenses, but Williams was unable to post bail. Id. at 57-
62. Penn Hills Police Department then charged Williams with a third set of criminal
offenses on June 1, 2018,3 for which he was granted non-monetary bail on June 11,
2018. Id. at 63-64.
              Williams waived his rights to counsel and to a detention hearing, and,
by a decision recorded on July 5, 2018, the Board detained Williams pending


       1
          This first set of offenses was docketed in the Allegheny County Court of Common Pleas
(common pleas) at CP-02-CR-0007643-2018. C.R. at 43, 75-79.
        2
          The second set of offenses was docketed in common pleas at CP-02-CR-0007641-2018.
C.R. at 43, 80-85.
        3
          The third set of offenses was docketed in common pleas at CP-02-CR-0007639-2018.
C.R. at 63, 86-91.


                                              2
disposition of the new criminal charges. Id. at 45, 65. The Board lifted its detainer
on February 15, 2019, when Williams reached his parole violation maximum
sentence date. Id. at 66.
               On February 4, 2019, following a non-jury trial regarding the first set
of criminal offenses, Williams was found guilty of theft by unlawful taking-movable
property and not guilty of burglary and criminal mischief. C.R. at 75-77. On March
14, 2019, Williams pled guilty to multiple charges from the second and third sets of
criminal offenses, and his non-monetary bail was revoked that same day. Id. at 80-
85, 86-91. Williams was sentenced on May 2, 2019, to concurrent 8- to 16-month
periods of incarceration in the Allegheny County Jail on each of the three sets of
offenses. Id. at 69-73. The Board issued a warrant to commit and detain Williams
the following day. Id. at 74.
               On May 29, 2019, Williams waived his rights to counsel and a
revocation hearing, and admitted that the above convictions violated his parole. C.R.
at 106-08. The Board subsequently issued a decision, recorded on June 10, 2019,
recommitting Williams as a convicted parole violator (CPV) to serve 18 months,
when available, pending parole from or completion of his Allegheny County
sentences and return to a state correctional institution (SCI). Id. at 119.4 On January
2, 2020, common pleas granted Williams’ request for release from imprisonment on


       4
         Williams filed a pro se administrative remedies form with the Board on June 20, 2019,
challenging the Board’s decision to recommit him, his sentence credit, and the recalculation of his
maximum sentence date. C.R. at 121-22. In a response mailed to Williams on October 23, 2019,
the Board explained that he was recommitted to an SCI “when available” because he was not yet
available to re-start service of his original sentence; thus, the Board had not yet issued a final
recalculation decision, including whether any credit would be awarded. Id. at 128. The Board
affirmed its action of June 10, 2019, and further explained that Williams would receive a final
decision and recommitment order when he was paroled from his county sentence and returned to
an SCI. Id. The Board’s October 23, 2019 response is not at issue in this appeal.


                                                3
his Allegheny County sentence, and he was returned to the Board’s custody. Id. at
130. By a decision mailed on January 21, 2020 (recorded on January 17, 2020), the
Board exercised its discretion and did not award Williams credit for the time he spent
at liberty on parole because his “new conviction is same/similar to the original
offense.” Id. at 135-36. Given this decision and Williams’ previous recommitment
as a CPV to serve 18 months’ backtime, when available, the Board recalculated
Williams’ parole violation maximum date as April 8, 2021. Id. By a decision mailed
on February 5, 2020 (recorded on February 4, 2020), the Board modified its January
17, 2020 decision to reflect the correct parole violation maximum date of December
9, 2021, noting “technician error.” Id. at 137.
             Williams filed a pro se administrative remedies form with the Board on
February 5, 2020, challenging the Board’s recalculation of his parole violation
maximum sentence date and alleging that he was not given credit for all of his pre-
sentence confinement from April 30, 2018, to May 2, 2019. C.R. at 140-42.
Williams subsequently filed a “supplemental” administrative remedies form with the
Board on February 7, 2020, challenging the Board’s recalculation of his maximum
sentence date on grounds that he should receive credit for the periods of time he
spent on parole at a CCC. Id. at 147-48.
             By a decision mailed on February 11, 2020, the Board denied Williams’
requests for administrative relief. C.R. at 150-52. As to the merits, the Board
explained that the decision to recommit Williams as a CPV gave the Board statutory
authority to recalculate his maximum date to reflect that he received no credit for the
time he spent at liberty on parole. Id. at 150. The Board noted that during his period
of pre-sentence incarceration, Williams was never held solely on the Board’s
detainer. Id. at 151. Moreover, Williams did not serve the entire balance of his new



                                           4
county sentences prior to being paroled by Allegheny County to the Board’s custody
on January 2, 2020. Id. Therefore, Williams was not entitled to any credit for his
period of pre-sentence confinement, and he owed 707 days toward his original
sentence. Id. Pursuant to Section 6138(a)(5) of the Prisons and Parole Code, 61 Pa.
C.S. § 6138(a)(5),5 a parolee who is released from an SCI and receives a new
sentence to be served in a county prison must serve the new sentence first. Id.
Because of this, the Board explained, Williams was not available to begin serving
his original sentence until he was paroled by Allegheny County on January 2, 2020,
and adding 707 days to that availability date yields the recalculated maximum
sentence date of December 9, 2021. Id. Accordingly, the Board modified its January
17, 2020 decision to correct the typographical error, as noted in its February 4, 2020
decision, and otherwise affirmed its January 17, 2020 decision. Id. at 152.
                 On March 5, 2020, Williams, this time through Counsel, submitted a
second administrative remedies form again challenging the Board’s sentencing
calculations and claiming that the Board committed an error of law in not granting

       5
           Section 6138(a)(5) states as follows:

                 (5) If a new sentence is imposed on the parolee, the service of the
                 balance of the term originally imposed by a Pennsylvania court shall
                 precede the commencement of the new term imposed in the
                 following cases:
                          (i) If a person is paroled from a State correctional institution
                 and the new sentence imposed on the person is to be served in the
                 State correctional institution.
                          (ii) If a person is paroled from a county prison and the new
                 sentence imposed upon him is to be served in the same county
                 prison.
                          (iii) In all other cases, the service of the new term for the
                 latter crime shall precede commencement of the balance of the term
                 originally imposed.

61 Pa. C.S. § 6138(a)(5).


                                                    5
Williams credit toward his original sentence for his period of pre-sentence
confinement.6 C.R. at 156-57. This administrative remedies form indicated that it
was challenging the Board’s decisions dated February 5 and 11, 2020. Id. at 156.
Williams’ Counsel submitted an identical administrative remedies form, with the
same attachments, to the Board on March 10, 2020. Id. at 159-61.
              In a response mailed on April 28, 2020, the Board indicated that it
would not take any further action on the administrative remedies forms received
from Williams on March 5 and 10, 2020. C.R. at 163. Citing its regulation found
at 37 Pa. Code § 73.1, the Board explained that because the substantive issues in
Williams’ correspondence were already addressed in the Board’s final adjudication
mailed on February 11, 2020, “the next step would be to file an appellate petition for
administrative review.” Id. Williams filed a petition for review (Petition) of the
Board’s April 28, 2020 decision with this Court on May 26, 2020.7
              On appeal, Williams argues that the Board erred in recalculating his
maximum sentence date because it failed to give him credit toward his original

       6
          Williams attached to his administrative remedies form an order of the sentencing judge
from common pleas dated February 11, 2020. C.R. at 158. This order granted Williams’ Motion
to Clarify Time Credit, stating, in pertinent part:

              [I]t was the intention of this court to sentence [] Williams on three
              (3) linked cases[] . . . to eight (8) to sixteen (16) months of
              confinement, to run concurrently, without accrediting pre-sentence
              time served, of one (1) year and three (3) days, to this sentence. It
              was the intention of this Honorable Court to allow credit for time
              served, awaiting sentence, to be credited to any parole violation time
              [] Williams may be asked to serve, at the discretion of the [] Board
              ....

Id.
       7
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. 2 Pa. C.S. § 704.


                                                6
sentence for his period of pre-sentence incarceration. Williams’ Br. at 15-20.
Williams claims that during the period in question, he was held on both the Board’s
detainer as well as his new criminal charges, and that given his circumstances, his
period of pre-sentence incarceration could not be credited toward his new sentence.
Id. Williams relies upon Martin v. Pennsylvania Board of Probation and Parole,
840 A.2d 299, 309 (Pa. 2003), wherein our Supreme Court held that “where an
offender is incarcerated on both a Board detainer and new criminal charges, all time
spent in confinement must be credited to either the new sentence or the original
sentence.” Williams further argues that the Board erred in denying him credit for
the time he spent on parole at CCCs because the conditions there could not
reasonably be described as “time spent at liberty on parole.” Williams’ Br. at 20-
25.
               In response, the Board argues that it mailed its final adjudication
regarding Williams’ maximum sentence date on February 11, 2020. As such,
Williams should have filed his Petition with the Court on or before March 12, 2020.
Instead, he filed two additional administrative remedies forms, both of which
challenged the calculation of his maximum sentence date. However, the Board’s
regulations specifically prohibit the filing of second or subsequent appeals; 8
therefore, the Board argues that it did not err in dismissing Williams’ subsequent
administrative challenges as procedurally improper. The Board further argues that
because Williams’ Petition was not filed until May 26, 2020, the only issue properly
before this Court on appeal pertains to the Board’s April 28, 2020 decision.
Consequently, all of the issues Williams raises pertaining to the recalculation of his

       8
        The Board cites to Section 73.1 of its regulations, which provides, in pertinent part, that
second or subsequent appeals or petitions for administrative review will not be received. See 37
Pa. Code § 73.1(a)(4), (b)(3).


                                                7
maximum date have been waived, as they were decided in the Board’s February 11,
2020 decision, which was not timely appealed. We agree with the Board on both
counts.
               Here, the Board’s February 11, 2020 decision was a final decision with
respect to the recalculation of Williams’ maximum date, including the issues
surrounding the Board’s denial of credit. Williams had 30 days from the final
decision’s mailing date to appeal to our Court,9 and the Board’s decision contained
language notifying Williams of this fact. See C.R. at 152 (stating, in pertinent part,
that “[f]ailure to appeal a decision may affect your legal rights. See 37 Pa. Code
sec. 73. If you wish to appeal this decision, you must file an appellate petition for
review with the Commonwealth Court within thirty (30) days of the mailing date of
the Board’s response.”) (italics in original). Williams did not appeal the Board’s
February 11, 2020 decision to this Court within 30 days, but instead filed second and
third administrative remedies forms with the Board on March 5 and 10, 2020,
respectively. C.R. at 156-61. These forms were procedurally improper, as the
Board’s regulations bar consideration of second or subsequent administrative
appeals and petitions for administrative review. See 37 Pa. Code § 73.1(a)(4), (b)(3).
               Accordingly, we affirm the Board’s April 28, 2020 decision.



                                                      ______________________________
                                                      J. ANDREW CROMPTON, Judge




       9
          Rule 1512(a)(1) of the Pennsylvania Rules of Appellate Procedures provides that a
petition for review “shall be filed with the prothonotary of the appellate court within 30 days after
the entry of the order.” Pa.R.A.P. 1512(a)(1).


                                                 8
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Marquis Williams,                     :
                       Petitioner     :
                                      :
          v.                          :   No. 487 C.D. 2020
                                      :
Pennsylvania Parole Board,            :
                        Respondent    :




                                    ORDER


           AND NOW, this 1st day of March 2021, the April 28, 2020 decision of
the Pennsylvania Parole Board is AFFIRMED.




                                      ______________________________
                                      J. ANDREW CROMPTON, Judge